NOTICE OF ALLOWANCE
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.

Election/Restrictions
2.	The restriction requirement between Species 1-4 , as set forth in the Office action mailed on 07/12/2016, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. It is noted that allowable claims 1, 2, and 18 are generic to Species 1-3. Specifically, the restriction requirement between Species 1-3 is WITHDRAWN.  Claims 4-5, directed to Species 2 and/or 3 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, Species 4, drawn to figs 14-20, remains withdrawn because no claims generic to Species 4 are allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner's Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William C. Rowland on 09/21/2021.
The application has been amended as follows: 
IN THE CLAIMS
1.  (Currently Amended)  An etching apparatus for etching a first surface of each of a plurality of substrates by plasma, the apparatus comprising:
a chamber having an evacuated internal space capable of being evacuated;
a first electrode having a plate portion arranged in the evacuated internal space and a columnar portion extending upwardly from a central portion of the plate portion, the columnar portion being supported by a ceiling of the chamber via an insulator;

a tray support portion arranged in the evacuated internal space and supported by the first electrode and configured to support a tray having a plurality of substrate accommodation holes which respectively support outer edge portions of the first surfaces of the plurality of substrates such that the plurality of substrates are located between the first electrode and the second electrode in the evacuated internal space; 
when the first surfaces of the plurality of substrates are arranged to face an upper surface of the second electrode, second surfaces of the plurality of substrates, which are opposite to the first surfaces, face the lower surface of the first electrode; and
a voltage applying unit configured to apply a voltage to the first electrode to generate a plasma for etching the first surfaces of the substrates,
wherein at least one dielectric plate is arranged between the first electrode and the second surfaces of the plurality of substrates such that the at least one dielectric plate is attached to a portion of the lower surface of the first electrode so that the at least one dielectric plate is vertically above at least a first portion of at least one of the substrate accommodation holes, and
wherein the evacuated internal space, the first electrode, and the tray support portion are configured such that there is no structure vertically arranged between second portions of each of the substrate accommodation holes and the lower surface of the first electrode.

2.  (Currently Amended)  An etching apparatus for etching a first surface of each of a plurality of substrates by plasma, the apparatus comprising:

a first electrode having a plate portion arranged in the evacuated internal space and a columnar portion extending upwardly from a central portion of the plate portion, the columnar portion being supported by a ceiling of the chamber via an insulator; 
a second electrode arranged in the evacuated internal space so as to face a lower surface of the first electrode;
a tray support portion arranged in the evacuated internal space and supported by the first electrode and configured to support a tray having a plurality of substrate accommodation holes which respectively support outer edge portions of the first surfaces of the plurality of substrates such that the plurality of substrates are located between the first electrode and the second electrode in the evacuated internal space, 
when the first surfaces of the plurality of substrates are arranged to face an upper surface of the second electrode, second surfaces of the plurality of substrates, which are opposite to the first surfaces, face the lower surface of the first electrode; and
a voltage applying unit configured to apply a voltage to the first electrode to generate a plasma for etching the first surfaces of the substrates,
wherein at least one dielectric plate is arranged between the first electrode and the second surfaces of the plurality of substrates such that the at least one dielectric plate is placed along a peripheral edge portion of the lower surface of the first electrode so that each of the at least one dielectric plate is vertically above a first portion of at least one of the substrate accommodation holes, and
wherein the evacuated internal space, the first electrode, and the tray support portion are configured such that there is no structure vertically 

4.  (Withdrawn – Currently Amended)  The etching apparatus according to claim 1, further comprising a substrate accommodation hole 

5.  (Withdrawn – Currently Amended)  The etching apparatus according to claim 2, further comprising a substrate accommodation hole 

18. (Currently Amended)  An etching apparatus for etching a first surface of each of a plurality of substrates by plasma, the apparatus comprising:
	a chamber having an evacuated internal space capable of being evacuated;
	a first electrode having a plate portion arranged in the evacuated internal space and a columnar portion extending upwardly from a central portion of the plate portion, the columnar portion being supported by a ceiling of the chamber via an insulator;
a second electrode arranged in the evacuated internal space so as to face a lower surface of the first electrode;
	a tray support portion arranged in the evacuated internal space and supported by the first electrode and configured to support a tray having a plurality of substrate accommodation holes which respectively support outer edge portions of the first surfaces of the plurality of substrates at equal 
	when the first surfaces of the plurality of the substrates are arranged to face an upper surface of the second electrode for etching, second surfaces of the plurality of the substrates, which are opposite to the first surfaces, face the lower surface of the first electrode; and
	a voltage applying unit configured to apply a voltage to the first electrode to generate a plasma for etching the first surfaces of the substrates,
	wherein at least one dielectric plate is attached to the lower surface of the first electrode such that the at least one dielectric plate is vertically above a first portion of at least one of the substrate accommodation holes,
	wherein the evacuated internal space, the first electrode, and the tray support portion are configured such that there is no structure vertically arranged between second portions of each of the substrate accommodation holes and the lower surface of the first electrode, and
	wherein the number of the plurality of substrates is N, and the dielectric plates form a profile that is N-fold rotation symmetry with respect to a center of the tray. 

26.  (Currently Amended)  The etching apparatus according to claim 1, wherein the second portions of at least one of the substrate accommodation holes are not vertically juxtaposed with any of the at least one dielectric plate 

29.  (Currently Amended)  The etching apparatus according to claim 2, wherein the second portions of at least one of the substrate accommodation of the at least one dielectric plate 

32.  (Currently Amended)  The etching apparatus according to claim 18, wherein the second portions of at least one of the substrate accommodation holes are not vertically juxtaposed with any of the at least one dielectric plate 

Allowable Subject Matter
4. 	Claims 1-5, 9, 11-13, 18-19, and 22-33 are allowed.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “wherein at least one dielectric plate is arranged between the first electrode and the second surfaces of the plurality of substrates such that the at least one dielectric plate is attached to a portion of the lower surface of the first electrode so that the at least one dielectric plate is vertically above at least a first portion of at least one of the substrate accommodation holes, and wherein the evacuated internal space, the first electrode, and the tray support portion are configured such that there is no structure vertically arranged between second portions of each of the substrate accommodation holes and the lower surface of the first electrode” in the context of other limitations of the claim.
Regarding claim 2:

Regarding claim 18:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “wherein at least one dielectric plate is attached to the lower surface of the first electrode such that the at least one dielectric plate is vertically above a first portion of at least one of the substrate accommodation holes, wherein the evacuated internal space, the first electrode, and the tray support portion are configured such that there is no structure vertically arranged between second portions of each of the substrate accommodation holes and the lower surface of the first electrode” in the context of other limitations of the claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718